               Case 6:20-cv-00809-MC          Document 13   Filed 08/07/20    Page 1 of 3




Leta Gorman, OSB #984015
E-mail:    leta.gorman@bullivant.com
BULLIVANT HOUSER BAILEY PC
One SW Columbia Street
Suite 800
Portland, Oregon 97258
Telephone: 503.228.6351
Facsimile: 503.295.0915

Shawn Alex Heller, FSB #46346
(pro hac vice)
Social Justice Law Collective, PL
974 Howard Avenue
Dunedin, FL 34698
E-mail:     shawn@sjlawcollective.com
Attorneys for Plaintiff Darrell Rogers


                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                         EUGENE DIVISION


DARRELL ROGERS,                                       Civil No.: 6:20-cv-00809-MC

                                 Plaintiff,
                                                      NOTICE OF DISMISSAL WITH
            v.                                        PREJUDICE

TAN REPUBLIC FRANCHISE COMPANY,                       By Plaintiff, Darrell Rogers
LLC, doing business as TAN REPUBLIC, an
Oregon Limited Liability Company,

                                 Defendant.


            Plaintiff, Darrell Rogers, by and through his undersigned attorneys, pursuant to Rule

41(a)(1)(A)(i), Fed. R. Civ. P., hereby files this Notice of Voluntary Dismissal with Prejudice, and

by agreement of the parties each side will bear their own respective attorneys’ fees and expenses.

Defendant has not yet filed an answer or a motion for summary judgment.

 Bullivant|Houser|Bailey PC
                                                  NOTICE OF DISMISSAL WITH PREJUDICE
 One SW Columbia Street
 Suite 800                                                                     Page 1
 Portland, Oregon 97258
 Telephone: 503.228.6351
              Case 6:20-cv-00809-MC   Document 13    Filed 08/07/20     Page 2 of 3




           DATED: August 7, 2020

                                          By: s/ Shawn A. Heller
                                          Shawn A. Heller, Esq. (pro hac vice)
                                          Social Justice Law Collective, PL
                                          974 Howard Avenue
                                          Dunedin, FL 34698
                                          shawn@sjlawcollective.com
                                          Telephone: (202) 709-5744
                                          Fax: (866) 893-0416

                                          Leta Gorman, OSB #984015
                                          E-mail:leta.gorman@bullivant.com
                                          Telephone: 503.228.6351

                                          Attorneys for Plaintiff Darrell Rogers




Bullivant|Houser|Bailey PC
                                          NOTICE OF DISMISSAL WITH PREJUDICE
One SW Columbia Street
Suite 800                                                              Page 2
Portland, Oregon 97258
Telephone: 503.228.6351
               Case 6:20-cv-00809-MC      Document 13     Filed 08/07/20   Page 3 of 3




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 7th day of August, 2020, which will send a notice of

electronic filing to all attorneys of record.


                                                    By:    s/ Shawn A. Heller      .
                                                             Shawn A. Heller, Esq.




 Bullivant|Houser|Bailey PC
                                                                CERTIFICATE OF SERVICE
 One SW Columbia Street
 Suite 800                                                                       Page 1
 Portland, Oregon 97258
 Telephone: 503.228.6351
